DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 04/16/2021 has been entered. Claims 3-14 have been amended and thus Claims 1-14 are currently pending and are under examination.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  the alternatives in the Markush language have to be re-written as follows to place the claims in a clear form:
Claim 12:
wherein the carbon-containing source is: 
selected from the group consisting of CO2, CO, C1-4 hydrocarbons, C1-4 alcohols, synthesis gas, bicarbonate salts and any combination thereof, or 
air, industrial flue gas, exhausts or emissions comprising one or more of CO2, CO, C1-4 hydrocarbons, C1-4 alcohols, synthesis gas, or bicarbonate salts 

Claim 13:
wherein the hydrogen-containing source is: 
selected from the group consisting of water, H2, C1-4 hydrocarbons, C1-4 alcohols and any combination thereof in liquid or gaseous phase, or 
waste water, industrial flue gas, exhausts or emissions comprising one or more of water, H2, C1-4 hydrocarbons, or C1-4 alcohols 

Claim 14:
wherein the nitrogen-containing source is: 
selected from the group consisting of N2, air, ammonia, nitrogen oxides, nitro compounds, C1-4 amines and any combination thereof in liquid or gaseous phase, or 
air, industrial flue gas, exhausts or emissions comprising one or more of N2, air, ammonia, nitrogen oxides, nitro compounds, or C1-4 amines.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
The claims broadly recite “producing organic molecules having at least two carbon atoms chained together by the reaction of a hydrogen-containing source, a carbon-containing source and an optional nitrogen-containing source” whereas the instant specification discloses in detail (specifically see examples):
producing saturated, unsaturated and aromatic hydrocarbons by the reaction of CO2 and H2O (Examples 1-4), and
producing saturated hydrocarbons, unsaturated hydrocarbons, carbohydrates and amino acids by the reaction of simulated flue gas comprising CO2, H2O and NO2 (Example 5).
It is noted that even though the specification describes in another embodiment that the carbon-containing source is selected from the group consisting of C1-4 hydrocarbons, C1-4 alcohols, synthesis gas, bicarbonate salts and any combination thereof, or air, industrial flue gas, exhausts or emissions comprising one or more of these carbon-containing sources and that the hydrogen-containing source is selected from the group consisting of H2, C1-4 hydrocarbons, C1-4 alcohols and any combination thereof in liquid or gaseous phase, or waste water, industrial flue gas, exhausts or emissions comprising one or more of these hydrogen-containing sources, the reactions as claimed from these carbon-containing sources and hydrogen-containing sources in the presence of a nanostructure or nanostructures have not been described in detail to show the production of organic molecules having at least two carbon atoms chained together. The difference in chemical and physical properties of these aforementioned carbon-containing source and hydrogen-containing source when compared to CO2, H2O and simulated flue gas comprising CO2, H2O and NO2 is vast that render the production of organic molecules having at least two carbon atoms chained together unpredictable. The specification fails to set forth detailed reaction using a representation of each of these aforementioned carbon-containing source and hydrogen-containing in the production of organic molecules having at least two carbon atoms chained together. 
Hemalatha (Hemalatha, K. et al. “Function of Nanocatalyst in Chemistry of Organic Compounds Revolution: An Overview” Journal of Nanomaterials Volume 2013, Article ID 341015, 23, pages 1-24) teaches reactions between different carbon-containing sources and hydrogen-containing sources in the presence of nanocatalysts to obtain different organic molecules having at least two carbon atoms chained together. The complete structure of Hemalatha’s carbon-containing sources and hydrogen-containing sources have not been described in the instant specification. 
Thus, the specification fails to provide detailed description using any species of carbon-containing source and hydrogen-containing source other than CO2, H2O and simulated flue gas comprising CO2, H2O and NO2.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such carbon-containing source and hydrogen-containing source and of organic molecule product having at least two carbon atoms chained together. Hence, the analysis above demonstrates that Applicants have not described the broadly recited carbon-containing source and hydrogen-containing source and organic molecule product having at least two carbon atoms chained together. As such, the skilled artisan could not predict that Applicant possessed any additional species of carbon-containing source and hydrogen-containing source (other than CO2, H2O and simulated flue gas comprising CO2 and H2O) and of organic molecule product having at least two 2 and H2O, and saturated hydrocarbons, unsaturated hydrocarbons, carbohydrates and amino acids by the reaction of simulate flue gas)
Thus it is concluded that the written description requirement is not satisfied.

Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 9 recites the broad recitation before “preferably”, and the claim also recites the narrow recitation after “preferably” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozin (Ozin, G. et al. Patent application publication number US2013/0168228A1).
	Regarding Claims 1-3, 7-9 and 12-13, Ozin teaches in [0414] a method for converting CO2 and H2 in the presence of iron-containing nanocatalyst and at a temperature of 40º C or 80º C to produce a product comprising methane, ethane and propane ([0419]), isopropane, linear and branched hydrocarbon isomers and possible 
	Regarding Claim 4, Ozin teaches in [0093] that the nanocatalysts have particle size in the range of about 1 nm to about 1000 nm.
	Regarding Claim 5, Ozin teaches in [0094] that the nanoparticle may have spherical, cubic, polyhedral, rod, wire, sheet or any other well-defined geometry.
	Regarding Claim 6, Ozin teaches that the catalyst are arranged in layers.
	Regarding Claim 11, Ozin teaches that the reaction is progressed under light radiation intensity of about 100 W/m2 ([0413]).
Regarding Claim 14, the species for nitrogen-containing source are not given patentable weight because claim1 recites that the presence of nitrogen-containing source in the reaction is optional.

	
Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number CN108620089B (CN’089 hereinafter; cited in IDS 07/08/2021 and translation attached herein).
Regarding Claims 1-3, 5, 7-9 and 12-13, CN’089 teaches a method for converting CO2 and H2 in the presence of iron-containing nanosphere catalyst and at a temperature of 350º C to produce a product comprising C2-C4 low-carbon olefins ([0040] and [0064]).
Regarding Claim 4, CN’089 teaches that the particle size of the nanosphere catalyst is 80-120 nm ([0009]).

Regarding Claim 14, the species for nitrogen-containing source are not given patentable weight because claim1 recites that the presence of nitrogen-containing source in the reaction is optional.

Claim(s) 1-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang, Y. et al. “Highly Active Supported Pt Nanocatalysts Synthesized by Alcohol Reduction towards Hydrogenation of Cinnamaldehyde: Synergy of Metal Valence and Hydroxyl Groups” Chem. Asian J. 2015, 10, 1561-1570).
Regarding Claims 1-3, 7 and 13, Wang teaches reaction of cinnamaldehyde (carbon-source) and hydrogen in the presence of nanocatalyst comprising Pt under heat to produce organic molecule comprising at least two carbon atoms chained together, specifically comprising aromatic hydrocarbons, i.e. hydrocinnamaldehyde (HCMA) and cinnamyl alcohol (CMO) and HCMO (phenyl propanol).
Regarding Claim 4, Wang teaches that the size of Pt nanocatalyst ranges from 2.1 nm to 3.6 nm (page 1565, 2nd col).
Regarding Claim 5, the nanocatalysts in Fig. 2 of Wang appear to be in irregular 3D shape.
Regarding Claim 6, the nanocatalyst of Wang is dispersed in a plurality of layers (page 1562, 1st col).
nd col).
Regarding Claim 10, Wang teaches that the autoclave reactor is made of stainless steel and that it is sealed before the reaction is initiated (page 1568, 2nd col), and thus it is understood that the reaction is conducted under a dark environment.
Regarding Claim 14, the species for nitrogen-containing source are not given patentable weight because claim1 recites that the presence of nitrogen-containing source in the reaction is optional.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 17/416,738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method for producing organic molecules having at least two carbon atoms chained together by the reaction of a hydrogen-containing source, a carbon- containing source and an optional .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1-14 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622